PER CURIAM.
Appellant raises two issues in his criminal appeal. We find no merit in the first issue and affirm.1 Regarding the second issue, the state concedes that the trial court erred in imposing costs at the sentencing hearing without prior notice. See Mays v. State, 519 So.2d 618 (Fla.1988); Harris v. State, 498 So.2d 1371 (Fla. 1st DCA 1986). We therefore vacate the trial court’s assessment of costs.
*821AFFIRMED in part and REVERSED in part.
ERVIN, JOANOS and NIMMONS, JJ., concur.

. Appellant s first point was that the cumulative effect of certain errors occurring during trial deprived him of a fair trial. As many of the errors now complained of were not preserved by a contemporaneous objection, it is clear that they cannot be reused for the first time on direct appeal. Even constitutional errors, other than those constituting fundamental error, are waived unless timely raised in the trial court. See Clark v. State, 363 So.2d 331 (Fla.1978).